Case 9:19-cv-80730-RS Document 5 Entered on FLSD Docket 06/19/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

In the matter of: Civil Case Transfers to
District Judge Rodney Smith

Graham vy. Department of Corrections, Case No. 18-81005-CV-DMM
Powell-Marcello v. Palm Beach County Florida, Case No. 18-81302-CV-DMM
Certain Underwriters at Lloyds v. Lanka Marine, Case No. 18-81541-CV-DMM
Mt. Hawley Ins. Co. v. Boca Bayou Condo. Assn., Case No. 18-81656-CV-DMM
Steeda Autosports LLC v. UPR Products Inc., Case No. 19-80103-CV-DMM
Smith v. Armor Corrections Medical Dir. et al, Case No. 19-80248-CV-DMM
Tidwell v. Maha and Haifa, Inc., Case No. 19-80259-CV-DMM

Mortland v. VSBV, Inc., Case No. 19-80289-CV-DMM

Baccari v. Inch, Case No. 19-80334-CV-DMM

WGST, Inc. v. United States of America, Case No. 19-80415-CV-DMM

Dener v. Whirlpool Corp., Case No. 19-80440-CV-DMM

Levinson v. Planet Fitness Franchising, Case No. 19-80453-CV-DMM

Wright v. Nike Retail Services, Inc., Case No. 19-80487-CV-DMM

Tillman vy. American Security Ins, Co., Case No. 19-80576-CV-DMM

Leal v. Van Dell Jewelers of Royal Palm Beach, Case No. 19-80580-CV-DMM
Rivera v. Autonation Imports of Palm Beach Inc., Case No. 19-80614-CV-DMM
Gentile vy. CMRE Financial Services, Inc., Case No. 19-80668C V-DMM

Cohan v. Yamato 5-Spice Asian Street Market LLC, Case No. 19-80675-CV-DMM
Vogel et al v. National Specialty Ins. Co., Case No. 19-80696-CV-DMM

Coffie et al v. Florida Crystals Corp. et al, Case No. 19-80730-CV-DMM

ORDER OF REASSIGNMENT
The above-styled cases have been selected by the Clerk of Court utilizing a random

selection procedure to insure the fair and impartial reassignment of cases from the undersigned

District Judge to the newly appointed District Judge Rodney Smith.

Prior to executing this Order, the undersigned has reviewed the files and has ruled upon
all pending ripe motions that have not been referred to the paired Magistrate Judge, and which
are fully briefed, in accordance with the policy established by the Judges of the Southern District

of Florida (See Internal Operating Procedures, Section 2.05.03 -2.05.04).
Case 9:19-cv-80730-RS Document 5 Entered on FLSD Docket 06/19/2019 Page 2 of 2

It is hereby ORDERED that the above-styled actions are hereby REASSIGNED to the
calendar of the Honorable Rodney Smith as of ‘7, for all further proceedings.

It is further ORDERED that all currently pending hearings set before the undersigned
Judge are hereby TERMINATED and are to be rescheduled by District Judge Rodney Smith.

It is further ORDERED all deadlines will REMAIN IN EFFECT unless altered by
District Judge Rodney Smith.

It is further ORDERED that all papers hereafter filed shall bear the assigned case number

followed by the initials RS.
DONE and ORDERED at West Palm Beach, Florida, in Chambers, this 7 day of June, 2019.

Ll

“Donald M. Middlebrooks
United States District Judge

c: All counsel of record/pro se parties
